Citation Nr: 0110991	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pruritus of the 
hands.

3.  Entitlement to service connection for cervical strain.

4.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from September 1996 to 
September 1999.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran requested a hearing before a member of the Board; 
however, in July 2000, the veteran withdrew this request.

The issue of entitlement to service connection for tinnitus 
will be considered below.  The remaining issues will be 
considered within the REMAND section of this document which 
follows the ORDER below.


FINDING OF FACT

Tinnitus is most likely attributable to service secondary to 
the noise exposure sustained therein.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
tinnitus was incurred during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3,102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the denial of service connection for 
tinnitus.  The veteran contends that he has chronic 
persistent ringing in his ears, which began in service when 
he was assigned to a unit which tested the horns of vehicles.  
The veteran further maintains that his job during service 
resulted in long exposure to engine noise.

Direct service connection may be established by showing that 
a disease or injury had its onset in service or by showing 
that a current disability is a result of a disease or injury 
that was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service medical records do not show that the veteran 
complained or was treated for tinnitus during service.  
However, a March 1997 audiogram reflects that the veteran was 
routinely exposed to hazardous noise.  At his July 1999 pre-
service discharge VA examination, the veteran complained of 
bilateral tinnitus occurring over the past 2 years.  The 
diagnosis was tinnitus.  The veteran's DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
reflects that the veteran served as a light wheel mechanic in 
service.  In July 1999, approximately two months prior to his 
discharge from service, the veteran filed a claim for VA 
compensation for service connection for several disabilities, 
to specifically include "tinnitus."  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his ears in service.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran's 
report that he had ringing in his ears during service is 
competent and determined to be credible.

In light of the all the evidence of record, including the 
July 1999 pre-service discharge VA examination, in which the 
examiner reported the veteran's tinnitus complaints as 
findings, and resolving doubt in favor of the veteran, the 
Board finds that the veteran has established that he has 
tinnitus which originated in service.  Thus, the evidence 
supports a grant of service connection for tinnitus.  In view 
of this action, no further consideration of the application 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is required at this time. 


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations regarding the payment of monetary 
benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In part because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran's service medical records reflect multiple 
complaints of neck and back pain during service and at the 
July 1999 pre-service discharge VA examination.  While 
history of cervical strain was diagnosed at the examination, 
the examiner did not express an opinion as to the etiology of 
this diagnosis.  Additionally, as a result of the veteran's 
complaints of headaches, muscle tension headaches were 
diagnosed at the July 1999 examination. In view of the 
complaints and findings pertaining to the veteran's neck, the 
Board is of the opinion that there should be orthopedic and 
neurological evaluations to determine if the headaches are 
related to his cervical disorder, if any.  Furthermore, the 
veteran contends that he has a skin disorder of his hands due 
to the use of chemical solvents in service.  Again the July 
1999 examination noted history of pruritus.  However, an 
August 1999 service medical records indicates that the 
veteran had occupational dyshidrotic eczema.  In view of this 
finding and the veteran's contentions, a dermatological 
examination is necessary.  The VA's duty to assist a claimant 
includes obtaining a thorough and contemporaneous examination 
and opinion in order to determine the nature, extent, and 
etiology of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Finally, the record does not contain any medical records 
after the veteran's discharge from service in September 1999.  
The RO should attempt to determine whether the veteran has 
received medical treatment since service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
since September 1999.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA orthopedic and/or other appropriate 
examination to determine the nature and 
etiology of his cervical and headache 
disorders.  Following review of the 
claims folder, the examiner should 
specifically address the following 
questions: (1) the current and proper 
diagnoses of the veteran's orthopedic 
disorders to include his cervical spine; 
(2) whether it is as likely as not that 
the veteran's current muscle tension 
headaches are related to his 
cervical/neck disorder, if any; and (3) 
whether it is as likely as not that the 
veteran's current cervical/neck disorder 
is the result of the injury in service.  
If there is no medical possibility that 
the headache disorder is related to the 
cervical/neck disorder or that the 
cervical/neck disorder, if any, is 
related to service, the examiner should 
clearly and unequivocally indicate so.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions.   

3.  The veteran should be scheduled for a 
VA dermatological examination to 
determine the nature and etiology of the 
skin disorder of his hands.  Following 
review of the claims folder, the examiner 
should specifically address the following 
questions:  (1) the current and proper 
diagnoses of the veteran's skin disorder 
of his hands; and (2) whether it is as 
likely as not that the veteran's current 
skin disorder of his hands, if any, is 
related to his service.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions.   

4.  The veteran is notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2000).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


